Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 24, 2021

The Court of Appeals hereby passes the following order:

A21D0313. CHARLES HARTMAN v. FLOYD COUNTY SHERIFF.

      On February 18, 2021, the trial court entered an order denying a motion
seeking injunctive relief which had been filed by prison inmate Charles Hartman.
Hartman filed this application for discretionary review on March 29, 2021.1 We lack
jurisdiction because the application is untimely.
      To be timely, an application must be filed within 30 days of entry of the order
or judgment to be appealed. See OCGA § 5-6-35 (d). As Hartman filed this
application 39 days after entry of the order at issue, the application is untimely and
subject to dismissal. See Crosson v. Conway, 291 Ga. 220, 220 (1) (728 SE2d 617)
(2012); see also Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989) (“The
requirements of OCGA § 5-6-35 are jurisdictional and this [C]ourt cannot accept an
appeal not made in compliance therewith.”). Accordingly, this application is hereby
DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/24/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
         Hartman filed his application in the Georgia Supreme Court, which
transferred it here.